DETAILED ACTION
Claims 1-9 are pending. Claims 1, 3-5, and 7 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on November 29, 2022.  As directed by the amendment: claims 1, 3-5, and 7 have been amended, and claims 8 and 9 have been added.  Thus, claims 1-9 are presently pending in this application.
Applicants amendment to the drawings has overcome the drawing objection.
Applicant’s amendment to the abstract has not overcome the specification objection.
Applicant’s amendment to the claims has overcome the 35 USC §101 rejections.
Applicant’s amendment to the claims has overcome the 35 USC §112(b) rejections.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections, however, additional rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, an additional reference is utilized for the additional limitation added in the amendment. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed November 29, 2022 includes “the present disclosure relates to” which is a phrase which can be implied.  
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 16 recites “the upper body” which should be “the upper body portion” for consistency of claim terminology.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576), Hussey et al. (US 20160040325) and Kurosaka (JPH10237711).
Regarding claim 1, Hunter describes a suit having a water-inflow double-blocking function, the suit comprising: 
a lower body portion (see annotated Fig. 2A); 
an upper body portion (see annotated Fig. 2A) integrally coupled to a top of the lower body portion (coupled to the lower body portion), wherein the upper body portion has an opening (see annotated Fig. 2A below) positioned in a top center of the upper body portion (is in the top center); 
an over-head cover (hood closure 215) configured to cover a central top of the upper body portion (see Fig. 2A, 4A) and the opening of the upper body portion (configured to extend over the opening), configured to seal the opening of the upper body portion, thereby blocking water inflow to the opening of the upper body portion in a double manner, along with the neck cover, and comprising:
a first side part (front and back include releasable anchor points and releasable fasteners, para. 0036) configured to be fixed to a rear portion of the upper body portion;
a second side part (front and back include releasable anchor points and releasable fasteners, para. 0036) configured to be coupled to the front portion of the upper body portion; 
a head receiving hole (see annotated Fig. 2A) configured to be passed through by a head of the user,
water-proof rubbers (outer most sealing ribs 220, seal against water, para. 0008) and water inflow prevention films (sealing ribs 220) configured to block water inflow while the over-head cover covers the opening of the upper body portion, to seal the opening of the upper body portion (are called sealing ribs, seal against water, para. 0008), 
wherein the water inflow prevention films are disposed inwardly of the water-proof rubbers (see annotated Fig. 2A), to additionally block inflow of remaining water that passes through the water-proof rubbers (seal against water, para. 0008), and 
wherein a first water-proof rubber and a first water inflow prevention film of the water- proof rubbers and the water inflow prevention films are embedded into a first lateral end of the over-head cover (see Fig. 2A), and a second water-proof rubber and a second water inflow prevention film of the water-proof rubbers and the water inflow prevention films are embedded into a second lateral end of the over-head cover (See Fig. 2A, left and right side of the cover).
Hunter does not explicitly describe a neck cover coupled removably to the upper body portion, and configured to prevent water from flowing into the opening of the upper body portion, wherein the neck cover comprises: a neck portion configured to surround an upper portion of a neck of a user; and an extension extending outwardly from a bottom of the neck portion, configured to surround a lower portion of the neck of the user, wherein the extension comprises an insertion portion that is configured to be: inserted into the opening of the upper body portion; coupled to an inner surface of the upper body portion; and positioned underneath a front portion of the upper body; 
In related art for water suits, Andrews describes a neck cover (neck-protective member 26) coupled removably to the upper body portion (coupled in that it snugly fits with the wetsuit, para. 0014), and configured to prevent water from flowing into the opening of the upper body portion (fully capable of preventing water from flowing into the opening, described as smoothskin neoprene rubber), 
wherein the neck cover comprises: 
a neck portion (band portion 28) configured to surround an upper portion of a neck of a user (is configured to surround an upper portion of a neck of a user); and 
an extension (skirt portion 30) extending outwardly from a bottom of the neck portion (see Fig. 3), configured to surround a lower portion of the neck of the user (see Fig. 3), 
wherein the extension comprises an insertion portion (member 38) that is configured to be: inserted into the opening of the upper body portion (fully capable of being inserted into the opening);
coupled to an inner surface of the upper body portion (fully capable of being coupled to an inner surface at least through friction); and 
positioned underneath a front portion of the upper body (is positioned underneath a front portion of the upper body, see Fig. 3); 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the neck cover of Andrews in order to reduce chafing along the edge of the neck opening particularly in the upper region of the wetsuit (para. 0006, Andrews). 
	Hunter does not explicitly describe that the water-proof rubbers are rubber. 
	In related art for protective suits, Hussey describes a similar suit that includes elastic rubber (elastomeric bands, high elastic modulus, para. 0111) about the edge of the opening (see Fig. 17).
	It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ribs of Hunter to be formed of rubber in order to prevent water from outside the suit from penetrating into the neck opening (see Hussey, para. 0111).
The suit of Hunter as modified does not explicitly describe that the opening is a Y-shaped opening.
In related art for garments Kurasoka depicts a similar garment with a Y-shaped opening 2 (see Fig. 6).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the opening of Hunter to be Y-shaped as depicted in Kurasoka in order to make it easier to enter and exit the suit (see para. 0018 describing a wide opening providing ease of access).

    PNG
    media_image1.png
    550
    774
    media_image1.png
    Greyscale

Regarding claim 2, the suit of Hunter as modified includes wherein the water inflow prevention films are arranged on each of an inner surface of the over-head cover (215) and an outer surface (see sealing ribs 210) of the upper body portion and are spaced apart from each other at a predetermined spacing (are spaced from one another).  
Regarding claim 4, the suit of Hunter as modified includes wherein each of the water-proof rubbers is made of an elastic rubber (as modified, is formed of rubber), the first water-proof rubber is configured to pressurize the first lateral end of the over-head cover to maintain a contact between the first lateral end of the over-head with the upper body portion, and the second water-proof rubber is configured to pressurize the second lateral end of the over-head cover to maintain a contact between the second lateral end of the over-head cover with the upper body portion (the ribs provide sealing to the upper body portion on each lateral side, see annotated Fig. 2A above).
Regarding claim 5, the garment of Hunter as modified describes the limitations of claim 5, but does not explicitly describe wherein the upper body portion further includes a fixing cover fixed to the front portion of the upper body portion, wherein the fixing cover includes a zipper to couple and fix the second side part of the over- head cover to the front portion of the upper body portion.  
In related art, the embodiment of Fig. 5A of Hunter depicts wherein the upper body portion further includes a fixing cover (see annotated Fig. 5A below) fixed to the front portion of the upper body portion, wherein the fixing cover includes a zipper (zipper 515) to couple and fix the other side part of the over- head cover (cover 515) to the front portion of the upper body portion.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify suit of Hunter to include the fastener system as depicted in Fig. 5A in order to permit a tensile force to be developed in the neck closure between the anchor points (para. 0048) and thus provide a compressive seal between the neck closure and the wetsuit exterior (para. 0010).

    PNG
    media_image2.png
    386
    495
    media_image2.png
    Greyscale

Regarding claim 6, the suit of Hunter as modified describes the limitations of claim 6, but does not explicitly describe wherein one of female and male snap buttons is formed on each of front and rear portions of the extension of the neck cover and the other of female and male snap buttons is formed on each of the front and rear portions of the upper body portion so that the neck cover is detachably coupled to the upper body portion using the female and male snap buttons.
Andrews does describe that the neck protective member could be attached using hook and loop fasteners (para. 0022), but does not describe the use of snap buttons.
In related art, Hunter describes that a similar garment can be attached utilizing various fasteners 820 and 815 attached to the closure body and the wetsuit, but also states that other releasable fasteners such as snaps may be utilized (see para. 0054).  Therefore, Hunter discloses snap fasteners located on the closure body and the wetsuit and also depicts the location as on an extension of the garment.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the neck protective member of Andrews to include the snap fastener system of Hunter in order to maintain the protective member of Andrews in place so that the member does not shift during use.
Regarding claim 7, the suit of Hunter as modified does not explicitly describe wherein the neck cover further comprises a third water-proof rubber, which is positioned on an inner surface of the neck cover, and is configured to maintain an adherence of the neck cover a skin of the neck of the user, and thereby is configured to prevent water from flowing through a gap between the neck cover and the neck into the opening of the upper body portion.
In related art for suits, Hussey describes a suit in which a water-proof rubber (elastomeric bands 48) which is positioned on an inner surface of the neck cover (see Fig. 16 depicting location on inner surface, see also para. 0111 describing that these bands can be utilized on a neck opening) and is configured to maintain an adherence of the neck cover to a skin of the neck of the user (this is a recitation of intended use, as modified the structure would be able to adhere to a skin of the neck), and thereby is configured to prevent from flowing through a gap between the neck cover and the neck into the opening of the upper body portion (this is a recitation of intended use, the structure would be fully capable of providing a seal between the two components, furthermore, Hussey describes that the structure seals against intrusion of water, para. 0111).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the elastomeric bands of Hussey in order to seal against the intrusion of water into the garment as well as to hold the relevant portion of the garment in place (Hussey, Para. 0111). 

Regarding claim 1, in a different interpretation utilized for claim 8, Hunter describes a suit having a water-inflow double-blocking function, the suit comprising: 
a lower body portion (see annotated Fig. 2A); 
an upper body portion (see annotated Fig. 2A) integrally coupled to a top of the lower body portion (coupled to the lower body portion), wherein the upper body portion has an opening (see annotated Fig. 2A below) positioned in a top center of the upper body portion (is in the top center); 
an over-head cover (hood closure 215) configured to cover a central top of the upper body portion (see Fig. 2A, 4A) and the opening of the upper body portion (configured to extend over the opening), configured to seal the opening of the upper body portion, thereby blocking water inflow to the opening of the upper body portion in a double manner, along with the neck cover, and comprising:
a first side part (front and back include releasable anchor points and releasable fasteners, para. 0036) configured to be fixed to a rear portion of the upper body portion;
a second side part (front and back include releasable anchor points and releasable fasteners, para. 0036) configured to be coupled to the front portion of the upper body portion; 
a head receiving hole (see annotated Fig. 2A) configured to be passed through by a head of the user,
water-proof rubbers (outer most sealing ribs 220, seal against water, para. 0008) and water inflow prevention films (sealing ribs 220) configured to block water inflow while the over-head cover covers the opening of the upper body portion, to seal the opening of the upper body portion (are called sealing ribs, seal against water, para. 0008), 
wherein the water inflow prevention films are disposed inwardly of the water-proof rubbers (see annotated Fig. 2A), to additionally block inflow of remaining water that passes through the water-proof rubbers (seal against water, para. 0008), and 
wherein a first water-proof rubber and a first water inflow prevention film of the water- proof rubbers and the water inflow prevention films are embedded into a first lateral end of the over-head cover (see Fig. 2A), and a second water-proof rubber and a second water inflow prevention film of the water-proof rubbers and the water inflow prevention films are embedded into a second lateral end of the over-head cover (See Fig. 2A, left and right side of the cover).
Hunter does not explicitly describe a neck cover coupled removably to the upper body portion, and configured to prevent water from flowing into the opening of the upper body portion, wherein the neck cover comprises: a neck portion configured to surround an upper portion of a neck of a user; and an extension extending outwardly from a bottom of the neck portion, configured to surround a lower portion of the neck of the user, wherein the extension comprises an insertion portion that is configured to be: inserted into the opening of the upper body portion; coupled to an inner surface of the upper body portion; and positioned underneath a front portion of the upper body; 
In related art for water suits, Andrews describes a neck cover (neck-protective member 26) coupled removably to the upper body portion (coupled in that it snugly fits with the wetsuit, para. 0014), and configured to prevent water from flowing into the opening of the upper body portion (fully capable of preventing water from flowing into the opening, described as smoothskin neoprene rubber), 
wherein the neck cover comprises: 
a neck portion (band portion 28) configured to surround an upper portion of a neck of a user (is configured to surround an upper portion of a neck of a user); and 
an extension (skirt portion 30) extending outwardly from a bottom of the neck portion (see Fig. 3), configured to surround a lower portion of the neck of the user (see Fig. 3), 
wherein the extension comprises an insertion portion (member 38) that is configured to be: inserted into the opening of the upper body portion (fully capable of being inserted into the opening);
coupled to an inner surface of the upper body portion (fully capable of being coupled to an inner surface at least through friction); and 
positioned underneath a front portion of the upper body (is positioned underneath a front portion of the upper body, see Fig. 3); 
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the neck cover of Andrews in order to reduce chafing along the edge of the neck opening particularly in the upper region of the wetsuit (para. 0006, Andrews). 
	Hunter does not explicitly describe that the water-proof rubbers are rubber. 
	In related art for protective suits, Hussey describes a similar suit that includes elastic rubber (elastomeric bands, high elastic modulus, para. 0111) about the edge of the opening (see Fig. 17).
	It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the ribs of Hunter to be formed of rubber in order to prevent water from outside the suit from penetrating into the neck opening (see Hussey, para. 0111).
The suit of Hunter as modified does not explicitly describe that the opening is a Y-shaped opening.
In related art for garments Kurasoka depicts a similar garment with a Y-shaped opening 2 (see Fig. 6).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the opening of Hunter to be Y-shaped as depicted in Kurasoka in order to make it easier to enter and exit the suit (see para. 0018 describing a wide opening providing ease of access).

    PNG
    media_image3.png
    550
    774
    media_image3.png
    Greyscale

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576), Hussey et al. (US 20160040325), Kurosaka (JPH10237711) and Scarberry et al. (US 5655527) as evidenced by Rivola et al. (US 20150047991).
Regarding claim 3, the suit of Hunter as modified includes the limitations of claim 3 but does not explicitly describe wherein the water inflow prevention films are arranged in a zigzag form, such that the water inflow prevention film arranged on the outer surface of the upper body portion block a gap between the adjacent water inflow prevention films arranged on the inner surface of the over-head cover.
Initially, the Examiner submits that the use of a zig-zag shape is merely a matter of design choice.  See MPEP (2144.04(IV)(B)).  Applicant has provided no criticality to the zigzag shape but rather mentions that the films are arranged in this manner only in paras. 0011 and 0043.  In an effort to advance prosecution, however, the claim is still rejected with art as detailed below. 
In related art for sealing structures, Scarberry describes that the sealing structure of a protective film may include a zig-zag pattern (col. 8, ll. 28-33).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the film structures of Hunter to be zig-zag patterned to increase the length of the sealing lines (as compared to straight lines) and thus increase the overall seal strength (see Rivola, describing that zig-zag seals provide additional strength of a seal over straight line seals).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576), Hussey et al. (US 20160040325), Kurosaka (JPH10237711) and Griffiths (US 20020108160).
Regarding claim 8, the suit of Hunter describes the limitations of claim 8, but does not explicitly describe wherein the insertion portion of the extension comprises a plurality of male snap buttons configured to be coupled with female snap buttons provided on the front portion of the upper body portion.
In related art for suits, Griffiths describes a similar structure that includes a collar 17 wherein the insertion portion (flap portion 17a) of the extension comprises a plurality of male snap buttons (male studs 18, para. 0018) configured to be coupled with female snap buttons (female studs 19) provided on the front portion of the upper body portion (is on the front portion, see Fig. 2A of Hunter above).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the suit of Hunter to include the snaps of Griffiths on the collar of Andrews in order to provide a more secure attachment between the insertion portion and the suit.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20070067886) in view of Andrews (US 20100005576), Hussey et al. (US 20160040325), Kurosaka (JPH10237711) and Mike’s (See PTO-892 for URL).
Regarding claim 9, the suit of Hunter as modified describes the limitations of claim 9 but does not explicitly describe an inner skin of the neck cover is made of a shark skin fabric.
In related art for suits, Mike’s describes utilizing a sharkskin material in a wet suit.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the material of Andrews to be formed of sharkskin in order to provide an easier material to get on and off (see Recap in Mike’s).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA L HOEY/Primary Examiner, Art Unit 3732